This action was brought to compel the defendant to pay assessment No. 16, levied on his land in 1896, for reclamation purposes. Plaintiff had judgment declaring the amount of the assessment to be a lien on said land and directing *Page 623 
that the same be sold to satisfy said lien and costs. From this judgment and from an order denying him a new trial the defendant appeals.
The reclamation district, plaintiff, was formed in 1870, and embraces some seventy thousand acres of land lying to the west of the Sacramento river in Yolo and Colusa counties, and extending from Knight's Landing up said river about eighteen miles in length, and of an average width of about six miles. The lands of the district lie in the form of a basin, and about all of them are subject to overflow, in the season of high water, from the Sacramento river on the east. The lower half of the district is generally subject to inundation during the cropping season from streams having their sources in the mountains to the west and northwest. The reclamation works of the plaintiff, as originally planned and constructed, consist of a levee on or near the eastern boundary of the district, and bulkheads in the sloughs where they connect with the Sacramento river. Said works along the river have the effect to protect the lands of the district from the waters of that stream, but there is no protection from the waters on the other side, and no plans have been adopted by the district to reclaim its lands from such waters. Sixteen assessments have been levied during the history of the district — all of them for the construction and maintenance of the existing system of works. The land of defendant consists of four hundred and seventy-three acres lying in the basin below the thirty-foot contour line, and is a part of the thirty-five thousand acres subject to overflow from the streams mentioned as having their sources in the mountains to the west and northwest. It is of first-class quality, and would be exceedingly productive if the water were kept off; but owing to the fact that it has been inundated during the cropping season of almost every year since the organization of the district, it has produced little or nothing. The findings show, and it seems to be conceded, that the present system of reclamation works is inadequate to reclaim the lands of defendant or any other lands lying below the thirty-foot contour line. Said system is adequate, however, to reclaim all those lands that need reclaiming above said line. The assessment here in controversy was levied for the purpose of defraying the *Page 624 
expense of repairing and maintaining said works along the Sacramento river, and the total amount of said assessment was ninety thousand dollars, of which six hundred and thirty-one dollars and fifty-six cents was assessed against defendant's land. The evidence shows that four thousand five hundred and ninety-seven acres of land of the district were not assessed at all, the reason assigned therefor by the commissioners appointed to assess the lands being that a portion of it was so high that it needed no reclamation, and the rest was so alkaline in character as to be nonproductive and worthless under any and all circumstances. All the lands of the district other than said four thousand five hundred and ninety-seven acres were assessed at about one dollar and thirty-three and one-half cents per acre, varying only from one-half cent to one cent per acre, the lands below the thirty-foot contour line all being assessed at the maximum rate. The foregoing are the undisputed facts of the case.
In this action the defendant resists the enforcement of the assessment levied against his land on the ground, among others that said assessment on the various tracts of land in the district was not fixed in proportion to the benefits to be derived from the works upon which the moneys arising from said assessment were to be used; and particularly that his own land is assessed proportionately at a sum much greater than any benefits they have derived or can derive from the work done and to be done. Section 3456 of the Political Code provides that three commissioners shall be appointed, and that they "must view and assess upon the lands situated within the district a charge proportionate to the whole expense and to the benefits which will result from such works, and estimate it in gold and silver coin of the United States."
It is obviously unjust to assess all the lands of the district equally for the construction and maintenance of works which it is demonstrated can result in the reclamation of no more than half of said lands, and it was not intended by the framers of the reclamation law that any such thing should be done. (Lower KingsRiver etc. Dist. v. Phillips, 108 Cal. 306; Reclamation Dist.etc. v. Sels, 117 Cal. 164.) The district now contends that the present works along the fiver will, in connection with other works to be constructed in the future for the protection of the district from the west side waters, result *Page 625 
in great benefit to the lands of defendant, and it seems to have been upon this theory that the commission made the assessment so nearly equal on all the lands assessed. Prospective benefits from prospective works are like prospective damages, difficult to estimate. But it is not difficult to see that such benefits are not equal in present value to actual benefits, already in sight, derived, and to be derived, from works already constructed. The "benefits" which are to be taken into account by the commissioners in apportioning the charge or assessment are those benefits only which spring from the system of works which such assessment is levied to construct or maintain.
It seems that the commissioners proceeded upon a wrong theory in apportioning the assessment. The benefits to defendant's land, from the present system of works, cannot be equal to benefits to lands which such works operate to reclaim, and which are shown to be of fairly good quality when so reclaimed. We therefore say that the allegation of the complaint to the effect that the lands of the district were assessed proportionate to the benefits which would and will result from the work of reclamation, and the finding of the truth of such allegation, is not supported by the evidence.
As the foregoing reasons are decisive of the case, it is unnecessary to consider the other points presented by counsel.
We advise that the judgment and order be reversed.
Cooper, C., and Smith, C., concurred.
For the reasons given in the foregoing opinion the judgment and order are reversed.
                                     Harrison, J., Henshaw, J., Temple, J., Van Dyke, J., Beatty, C.J.